Case 2:21-cv-00186-SRB Document 13-1 Filed 03/08/21 Page 1 of 16




                 Exhibit L
     Case 2:21-cv-00186-SRB Document 13-1 Filed 03/08/21 Page 2 of 16




 1                           UNITED STATES DISTRICT COURT
 2                                  DISTRICT OF ARIZONA
 3   State of Arizona; State of Montana; and
 4   Mark Brnovich, in his official capacity        Case No: 2:21-cv-00186-SRB
     as Attorney General of Arizona,
 5            Plaintiffs,
 6          v.                                      DECLARATION OF MARK D. NAPIER
 7   United States Department of Homeland
 8   Security; United States of America;
     Alejandro Mayorkas, in his official
 9   capacity as Secretary of Homeland
10   Security; Troy Miller, in his official
     capacity as Acting Commissioner of
11   United States Customs and Border
     Protection; Tae Johnson, in his official
12   capacity as Acting Director of United
13   States Immigration and Customs
     Enforcement; and Tracy Renaud, in her
14   official capacity as Acting Director of U.S.
15   Citizenship and Immigration Services,
             Defendants.
16
17
     I, Mark D. Napier, declare as follows:
18
            1.     I am competent to testify as to the matters contained herein and make this
19
     declaration based on my own personal and professional knowledge, law enforcement
20
     expertise, and the information available to me in my positions in public service.
21
            2.     I currently serve as the Chief of Staff for the Cochise County Sheriff’s
22
     Office in Cochise County, Arizona. I previously served as the Sheriff of Pima County,
23
     Arizona, from January 2017 to December 2020. I began my enforcement career in 1981.
24
            3.     I am also the current Chair of the Executive Committee of the Arizona
25
     High Intensity Drug Trafficking Area (AZ HIDTA), a program established in 1990 to
26
     facilitate, support, and enhance collaborative drug control efforts among federal and local
27
     law enforcement agencies and community-based organizations with the goal of
28
     Case 2:21-cv-00186-SRB Document 13-1 Filed 03/08/21 Page 3 of 16




 1   significantly reducing the impact of illegal trafficking and use of drugs throughout
 2   Arizona.
 3          4.     Cochise County operates a sophisticated camera system that views remote
 4   areas of the border region across a large section of southern Arizona. For the period from
 5   July 2020 to January 2021, this system viewed 13,528 suspected undocumented persons
 6   crossing the border. Only 3,740 were known to be apprehended by Border Patrol. This
 7   represents a probable capture rate of only 27.6%.
 8          5.     From January through September 2020 there were 181 sets of human
 9   remains recovered in the border region of Arizona’s desert. Each of these recoveries
10   results in the tremendous expenditure of law enforcement resources. Generally, each
11   must be treated as a potential homicide, requiring the commitment of personnel and
12   financial resources to investigate and otherwise attempt to resolve the matter.
13   Additionally, each requires the expenditure of resources at the Office of the Medical
14   Examiner. Moreover, many of the remains will never be identified. This leaves some
15   family in some part of the world left to only wonder what befell a loved one. As a person
16   who has dedicated his life to the service of others and is a staunch humanitarian, I am
17   troubled by the undeniable fact that these crossings are also potentially deadly to these
18   migrants.
19          6.     Migrants abandoned by transnational criminal organizations trafficking in
20   humans on the north side of the border frequently call local law enforcement in distress.
21   The harsh environment and significant distances to be traveled lead to urgent requests for
22   assistance. When I was Pima County Sheriff approximately 80% of the time my
23   department contacted Border Patrol it was due to a call for assistance by a migrant in
24   serious distress lost in the remote areas of the county. These often led to significant
25   expenditures of county and Border Patrol resources to affect rescue in the hope of
26   preventing additional migrant deaths.
27          7.     Undocumented migration will likely require the migrant(s) to engage
28   transnational criminal organizations who control the ingress points into the United States.


                                               2
     Case 2:21-cv-00186-SRB Document 13-1 Filed 03/08/21 Page 4 of 16




 1   All indications are that this leads to financial, criminal, and even sexual victimization of
 2   migrants. No matter how well-intended or seemingly compassionate the posture toward
 3   undocumented immigration on the north side of the border we cannot ameliorate the
 4   perils and victimization faced by migrants on the south side of the border.
 5          8.     In my professional opinion, a pause or significant decrease in ICE removals
 6   will incentivize undocumented immigration. This will most certainly encourage an
 7   increase in the number of migrants who attempt to illegally cross the border into Arizona.
 8   We are seeing this presently with record numbers of crossers. This will likely increase
 9   the number of those who perish in the desert, as they seek to enter undetected through
10   less traditional means. Further, it is reasonable to assume that this current posture may
11   allow transnational criminal organizations to engage in increased profiteering from the
12   trafficking of humans to the border and increase the victimization of migrants. The
13   recovery of human remains will continue to place additional strains on law enforcement
14   and leave more families in Mexico and Central America grieving. As a life-long public
15   servant, humanitarian, father and grandfather it pains me to see that the current policies
16   toward undocumented immigration will likely lead to increased, although perhaps
17   unintended, humanitarian suffering and exploitation of those persons arguably only
18   coming here for a better life.
19          I declare under penalty of perjury that the foregoing is true and correct to the best
20   of my knowledge, and that this declaration was issued on March 8, 2021, in Benson,
21   Arizona.
22
23
24                                                 _________________________
                                                   Mark D. Napier
25                                                 Chief of Staff
                                                   Cochise County Sheriff’s Office
26
27
28


                                               3
Case 2:21-cv-00186-SRB Document 13-1 Filed 03/08/21 Page 5 of 16




                Exhibit M
         Case 2:21-cv-00186-SRB Document 13-1 Filed 03/08/21 Page 6 of 16



                        UNITED STATES DISTRICT COURT
                              DISTRICT OF ARIZONA

                              STATE OF ARIZONA et al.,
                                     Plaintiffs,
                                           v.
         UNITED STATES DEPARTMENT OF HOMELAND SECURITY et al.,
                              Defendants.

                              Case No.2:21-cv-00186-SRB


                      DECLARATION OF BRYAN LOCKERBY

         I, Bryan Lockerby, make this Declaration consistent with 28 U.S.C. § 1746 and
under penalty of perjury and declare that all statements herein are true and accurate
to the best of my knowledge. I am of sound mind, capable of making this Declaration,
and have personal knowledge and expertise of the matters stated herein.
         1.    I currently serve as Administrator of the Division of Criminal
Investigation (DCI) at the Montana Department of Justice.
         2.    I have served in this position since January 20, 2013. Prior to that, I
served for over 31 years in law enforcement at the Great Falls Police Department,
Montana. My career included service as a patrol officer, general case detective, drug
task force officer with the U.S. Drug Enforcement Administration, special response
team member and commander, patrol sergeant, patrol lieutenant, captain of patrol,
and captain of investigations. I have a combined law enforcement experience of 39
years.
         3.    The DCI Administrator has a number of responsibilities, including
oversight of the Narcotics Bureau, a statewide drug enforcement agency that initiates
and conducts all types of dangerous-drug investigations throughout the state. The
Narcotics Bureau leads some local task forces provides investigative assistance at the
request of city, county, state and federal law enforcement agencies within Montana
and in neighboring states.      Narcotics Bureau agents also investigate organized
criminal activity and assist other DCI bureaus in their investigations.

                                           1
      Case 2:21-cv-00186-SRB Document 13-1 Filed 03/08/21 Page 7 of 16



       4.     The DCI Administrator oversees the state fusion center for law
enforcement, referred to as the Montana Analysis and Technical Information Center
(MATIC).     Fusion centers provide a mechanism for information and intelligence
sharing between law enforcement agencies, to include all types of crime, narcotics
smuggling, homeland security threats and terrorism.
       5.     As DCI Administrator, I am a member of the Rocky Mountain High
Intensity Drug Trafficking Area (RMHIDTA) Executive Board and have served in the
role since my appointment. I have served as Montana Chairman, Budget Chairman
for both Montana and the Rocky Mountain region, and recently completed a term as
Chairman of RMHIDTA in 2020.           I am currently a member of the RMHIDTA
Intelligence Committee.
       6.    I am Chairman of the Rocky Mountain Information Network (RMIN).
RMIN serves Arizona, Colorado, Idaho, Montana, Nevada, New Mexico, Utah, and
Wyoming, as well as parts of Canada. RMIN facilitates information sharing within
the law enforcement community and assists member agencies in combating multi-
jurisdictional criminal activities and conspiracies that pose a threat to public safety.
       7.    I am an Executive Board member of the Association of State Criminal
Investigative Agencies (ASCIA), a professional association consisting of senior
executives of the statewide criminal investigative agencies in the United States.
ASCIA represents the concerns and issues of its members but also works with the
major law enforcement associations on national issues of mutual concern.
      8.     Massive quantities of illegal drugs are illicitly transported into the
United States across the country's southern border. These drugs end up in many
states, including the State of Montana ("State").
      9.     Nearly all the methamphetamine available in Montana originates in
Mexico from drug cartels. The supply of methamphetamine in Montana has become
so abundant and widely available that that prices have steadily dropped over the last
few years.
      10.    Moreover, law enforcement has encountered an actual Mexican drug
cartel presence in the State. Arrests made over the past few years have confirmed

                                           2
       Case 2:21-cv-00186-SRB Document 13-1 Filed 03/08/21 Page 8 of 16



that cartel members were smuggling methamphetamine into the State or managed
distribution points out of major cities.
       11.    The majority of heroin that is brought into Montana also originates in
Mexico.
       12.    The influx of illicit drugs, as well as the gangs and cartels that traffic it
across the southern border, have led to a sharp increase in drug use and drug-related
crime in Montana. Drug trafficking and drug activity are a threat to public safety
and negatively affect communities across the State. There is a strong correlation
between drug activity and violent crime.
       13.    Violent crimes across the state of Montana have increased 48% from
2013 to 2019, according to the FBI.
       14.    In the last several years, the State has continued to suffer a significant
increase in drug related crimes especially related to methamphetamine.              These
crimes significantly impact all communities in Montana-especially low-income
areas-and disproportionately affect young people.
       15.    Methamphetamine activity is especially dangerous. It is the drug that
most contributes to violent and property crime. In my experience, when officers make
an arrest or encounter a violent crime, quite often methamphetamine is either
involved in the crime or has been ingested by the perpetrator.
       16.    In the State's largest city, Billings, violent crime, frequently meth-
driven, has increased by 88% percent from 2013 to 2019, according to the FBI.
       17.    The methamphetamine originating in Mexico from the cartels is also
more dangerous for users than the methamphetamine produced locally because the
purity level is so high.
       18.    The increased availability of heroin has resulted in an increase in
overdose deaths in the State. From 2015 to 2019, the number of heroin overdose
death cases handled by the Montana State Crime Lab more than doubled.
       19.    Increased drug activity results in a greater amount of property crimes
as those suffering from drug addiction steal to support their addictions. Property
crimes also negatively affect public safety. They have direct economic costs in the

                                            3
      Case 2:21-cv-00186-SRB Document 13-1 Filed 03/08/21 Page 9 of 16



form of property loss and/or damage, but also indirect and intangible costs for
communities such as reduction in property values, fear, pain and suffering, and
reduction of quality of life.
       20.    Some aliens illegally crossing the southern border and illegally present
in the country facilitate the trafficking of dangerous drugs like methamphetamine
and heroin. By pausing their removal for any amount of time, the federal government
will likely increase the infusion of drugs into Montana, increase drug-related violent
and property crimes, and harm the State's efforts to promote public safety and health.
Additionally, the federal government's enforcement pause will encourage other aliens
who transport and traffic illegal drugs to enter the country illegally and remain
indefinitely, which will likely contribute to the increase the drug-related public safety
problems in Montana as described above.




                                                      ~ --
                                                    Bryan L ~er
                                                    Administrator
                                                    Division of Criminal Investigation
                                                    Montana Department of Justice

      Subscribed this   5th   day of March, 2021.




                                             4
Case 2:21-cv-00186-SRB Document 13-1 Filed 03/08/21 Page 10 of 16




                 Exhibit N
                                Case 2:21-cv-00186-SRB Document 13-1 Filed 03/08/21 Page 11 of 16




 1
 2
                                  UNITED STATES DISTRICT COURT
 3                                                 DISTRICT OF ARIZONA
 4
 5   State of Arizona; State of Montana; and
     Mark Bmovich, in his official capacity                                       Case No: 2:21-cv-00186-SRB
 6   as Attorney General of Arizona,
 7              Plaintiffs,
 8          V.                                                                    DECLARATION OF MARK LAMB

 9   United States Department of Homeland
     Security; United States of America;
10
     Alejandro Mayorkas, in his official
11   capacity as Secretary of Homeland
     Security; Troy Miller, in his official
12
     capacity as Acting Commissioner of
13   United States Customs and Border
     Protection; Tae Johnson, in his official
14
     capacity as Acting Director of United
15   States Immigration and Customs
     Enforcement; and Tracy Renaud, in her
16
     official capacity as Acting Director of
17   U.S. Citizenship and Immigration
     Services,
18
                              Defendants.
19
20

21
     I, Mark Lamb, declare as follows:
22
           1.        I am competent to testify as to the matters contained herein and make this
23
           declaration based on my own personal and professional knowledge, law
24
           enforcement expertise, and the information available to me in my positions in
25
           public service.
26
           2.        I currently serve as Sheriff of Pinal County, Arizona, and have been a law
27
           enforcement officer for over 14 years.
28
           3.        Pinal County, Arizona, includes a large section of desert through which
           unauthorized aliens often attempt to travel. Pinal County Sheriff's Office
                       Case 2:21-cv-00186-SRB Document 13-1 Filed 03/08/21 Page 12 of 16




 1
 2
     routinely works with the U.S. Border Patrol and other federal authorities in the
 3
     pursuit and capture of such individuals.
 4
     4.       My office has recorded a surge in the number of pursuits of suspected
 5
     unauthorized aliens it has been involved in since the beginning of the year
 6
     compared to the same months in previous years. We have been involved in 24
 7
     such pursuits in January and February 2021. We only had 10 in 2019 and 14 in
 8
     2020.
 9
     5.       The 24 pursuits this year required an estimated 377 man-hours at an
10
     average personnel cost of$30 per hour, totaling a cost of$11,310 to my office, not
11
     including other expenses such as vehicle and aviation wear and tear, vehicle and
12
     aviation fuel costs, administrative costs, and investigative costs from specialty
13
     units.
14
     6.       This represents a roughly 71% increase in costs over the estimated
15
     $6,597.50 in personnel costs experienced during the sanie time period last year.
16
     7.       Additionally, where these pursuits result in arrests, the Pinal County
17
     Sheriff's Office incurs the cost of incarcerating the individual. Our records
18
     indicate an average jail stay of25-29 days at an average cost of$70 per day. This
19
     represents an additional cost of$1,750 per booking on average.
20
     8.       In my professional opinion, the increase in incidents, and therefore increase
21
     in costs, my office is experiencing is at least in part directly related to announced
22
     changes in federal border enforcement and alien removal policies. A pause or
23
     significant decrease in ICE removals will serve to incentivize individuals to
24
     illegally cross the border into Arizona because, among other things, it removes one
25
     of the chief consequences that deters such actions. This will, in turn, increase the
26
     number of unauthorized crossings and further exacerbate the current increase in
27
     law enforcement costs we are experiencing.
28




                                                                 2
                           Case 2:21-cv-00186-SRB Document 13-1 Filed 03/08/21 Page 13 of 16




 1
2
           I declare under penalty of perjury that the foregoing is true and correct to the best
3
     of my knowledge, and that this declaration was issued on March 7th, 2021, in San Tan
4
     Valley, Arizona.
 5

6

 7

 8                                                                            Pinal County Sheriff's Office
 9

10

11
12

13
14

15
16

17
18

19
20

21
22
23

24

25
26
27
28




                                                                     3
Case 2:21-cv-00186-SRB Document 13-1 Filed 03/08/21 Page 14 of 16




                 Exhibit O
     Case 2:21-cv-00186-SRB Document 13-1 Filed 03/08/21 Page 15 of 16




 1                            UNITED STATES DISTRICT COURT
 2                                   DISTRICT OF ARIZONA
 3
     State of Arizona; State of Montana; and
 4   Mark Brnovich, in his official capacity       Case No: 2:21-cv-00186-SRB
     as Attorney General of Arizona,
 5            Plaintiffs,
 6           v.                                    DECLARATION    OF ROBERT                  J.
                                                   TRENSCHEL, DO, MPH, FACHE
 7
     United States Department of Homeland
 8   Security; United States of America;
     Alejandro Mayorkas, in his official
 9   capacity as Secretary of Homeland
10   Security; Troy Miller, in his official
     capacity as Acting Commissioner of
11   United States Customs and Border
     Protection; Tae Johnson, in his official
12
     capacity as Acting Director of United
13   States Immigration and Customs
     Enforcement; and Tracy Renaud, in her
14   official capacity as Acting Director of U.S
     Citizenship and Immigration Services,
15
              Defendants.
16

17
      I, Dr. Robert J. Trenschel, declare as follows:
18
             1.     I am competent to testifY as to the matters contained herein and make this
19
      declaration based on my own personal and professional knowledge and the information
20
      available to me in the course of business.
21
             2.     I currently serve as the President and Chief Executive Officer of Yuma
22    Regional Medical Center (YRMC).
23
             3.     YRMC is a 406-bed, not-for-profit hospital serving Yuma, Arizona, and the
24
      surrounding area.
25
             4.     YRMC regularly provides emergency medical services to undocumented
26
      migrants, including such migrants brought to YRMC under the custody of U.S.
27
      Immigrant and Customs Enforcement (ICE).
28
     Case 2:21-cv-00186-SRB Document 13-1 Filed 03/08/21 Page 16 of 16




 1          5.     From January through June 2019, YRMC records show that an estimated
 2    1,293 adult patients were brought to YRMC while in ICE custody. This number does not
 3    include children brought to YRMC by ICE or non-custodial visits by undocumented
 4    migrants who obtained care at YRMC.
 5          6.     The estimated cost of care in that six-month period for the 1,293
 6    individuals mentioned above was $810,433 according to our business records.
 7          7.     YRMC has only received $264,383 in reimbursement for the care it
 8   provided, leaving a $546,050 unreimbursed gap for that six-month period alone.
 9          8.     These cost estimates also do not include the substantial care expenses for
10    the multiple mothers who delivered babies at YRMC while under ICE custody during
11   that timeframe.
12          I declare under penalty of perjury that the foregoing is true and cotTect to the best
13    of my knowledge, and that this declaration was issued on March 5, 2021, in Yuma,
14   Arizona.
15
16                                                 Robert Tre1SCI1;1 (Mar 5, 202118:46 PST}

17                                                 Robert J. Trenschel
                                                   President and Chief Executive Officer
18                                                 Yuma Regional Medical Center
19
20
21
22
23
24
25
26
27
28


                                               2
